Exhibit 21-Subsidiaries Subsidiary List Earth Biofuels, Inc. The following is a list of subsidiaries of Earth Biofuels, Inc. (the parent), which are included in the financial statements on a consolidated basis. Percent Owned State of Incorporation or Organization Year of Incorporation Earth LNG, Inc. (formerly Apollo LNG, Inc.) Texas (2005) 100% Earth Ethanol, Inc. Delaware (2006) 100% Durant Biofuels, LLC Oklahoma (2005) 100% Earth Biofuels Distribution Co. (formerly The Wing Sail Company d/b/a Distribution Drive) Texas (2002) 100% Earth Biofuels Operating, Inc. Mississippi (2005) 100% Earth Biofuels Technology Company, LLC d/b/a Advanced Biofuels Technology Company, LLC Texas (2006) 50% American Earth Fuels Company, LLC (Dissolved in 2007) Texas (2006) 100% Earth Biofuels of Cordele, LLC Georgia (2006) 50% Earth Biofuels Retail Fuel Company, LLC Texas (2007) 100% EBOF GP, LLC Texas (2006) 100% Applied LNG Technologies USA, LLC Delaware (1995) 100% Earth LNG, Inc. Earth Leasing, Inc. (formerly Alternative Dual Fuels, Inc. d/b/a Apollo Leasing, Inc.) Texas (1993) 100% Applied LNG Technologies USA, LLC Fleet Star, Inc. Delaware (1992) 100% Applied LNG Technologies USA, LLC Arizona LNG, LLC Nevada (2004) 100% Earth LNG, Inc. Earth Ethanol of Washington, LLC Delaware (2006) 100% Earth Ethanol, Inc.
